Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.




Exhibit 10.1
Amendment Agreement No. 3
to the
Toll Manufacturing and Service Agreement


Amendment Agreement No. 3 ("Amendment No. 3") to the Toll Manufacturing and
Service Agreement (i.e. the TMSA as further defined below) shall become
effective from the date on which it was signed by the last Party and is entered
into by and between:
bluebird bio (Switzerland) GmbH ("BBB")
having its principal place of business at Dammstraße 21, 6300 Zug, Switzerland,


and


Apceth Biopharma GmbH ("APCETH")
having its principal place of business at Haidgraben 5, 85521 Ottobrunn, Germany


BBB and APCETH hereinafter also each referred to as a "Party" and jointly as the
"Parties".


Furthermore,


bluebird bio Inc.
having its principal place of business at 60 Binney St., Cambridge, MA 02142,
United States of America,


acknowledges this Amendment No. 3 as guarantor for BBB's obligations under the
TMSA.


Whereas,
bluebird bio, Inc., APCETH and KG entered into a Toll Manufacturing and Service
Agreement effective on January 1, 2017 regarding the clinical and commercial
GMP-manufacturing of bluebird bio, Inc.’s Products and related services by
APCETH, including an Addendum of May 21, 2018 regarding the European Union’s
General Data Protection Regulation and an Amendment No. 1 of November 16, 2018
regarding indemnification of APCETH (collectively the "TMSA"). By letter of May
15, 2019, received by APCETH at May 22, 2019, bluebird bio, Inc. formally
assigned and transferred the TMSA to its subsidiary BBB (the "Assignment") in
accordance with the provisions of Section 23.1 of the TMSA effective April 28,
2019 as further reflected in Amendment Agreement No. 2 to the TMSA effective
September 5, 2019.
The Parties now wish to make further amendments to the TMSA as detailed herein
in this Amendment No. 3.
NOW THEREFORE, the Parties agree as follow:
1. Amendments to the TMSA
1.1 Section 1.12 of the TMSA shall be replaced by the following revised Section
1.12:
1.12 “Clean Room” shall mean [***].
1.2. Section 1.34 of the TMSA shall be replaced by the following revised Section
1.34:
1.34 “Product” shall mean the autologous cells transduced with a defined
lentiviral vector suspended in cryopreservative solution in the final immediate
container for [***].
apceth ./. BBB
Amendment No. 3 to the TMSA
Page 1

--------------------------------------------------------------------------------

Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.




1.3 In Section 3.2 of the TMSA, new subsections (c) and (d) shall be added as
follows:
(c) Availability of a [***]. At any time after the effective date of Amendment
No. 3 to this Agreement, BBB shall [***].
(d) Additional [***]. If the Parties come to the conclusion [***].
1.4 Section 4.2 of the TMSA, including its subsections (a) through (f), shall be
replaced by the following revised Section 4.2; the new Schedule 4 introduced
thereby is attached hereto as Annex 3:
4.2 Capacity, Production Scenarios, Forecasts, Additional Batch and Cancellation
Fee. The reserved production capacity of the Clean Rooms and the minimum and
maximum amount of Batches to be ordered by BBB and to be delivered by APCETH for
each [***] is determined by the Production Scenarios set forth in ascending
order in Section 1 of Schedule 4 elected by BBB (each a “Production Scenario”)
and as further provided and subject to Schedule 4.
1.5 Behind current Section 4.3 of the TMSA a new Section 4.4 shall be added:
4.4 Multi-Batch Processing / Staggered Start. For the avoidance of doubt, each
Batch as defined in Section 1.7 of this TMSA is a quantity of a Product [***].
1.6 Behind new Section 4.4 of the TMSA a new Section 4.5 shall be added:
4.5 Product Overlaps. BBB acknowledges that currently APCETH may only
manufacture one kind of Product [***].
1.7 Section 5.3 of the TMSA shall be deleted.
1.8 Behind new Section 5.5 of the TMSA the following new Section 5.6 shall be
added to the TMSA:
5.6 Undelivered Product. APCETH shall inform BBB in writing [***].
1.9 In Section 6.1 of the TMSA, the following sentence shall be added to the
existing provision after the first sentence and before the current second and
third (then third and fourth) sentences; 'Schedule 5' referred to in such new
sentence is attached to this Amendment No. 3 as Annex 1.9:
BBB shall target to maintain and timely provide to APCETH sufficient stock
level—either in on-site or third-party storage—of Supplied Materials as
necessary to enable APCETH to manufacture the amount of Batches forecasted for
approximately [***] under the then current Forecast; as defined in more detail
in Schedule 5 (“Critical BBB Supplied Raw Material”). If supply of BBB sourced
material becomes a constraint, BBB will communicate and work with APCETH to
manage supplies in an appropriate manner.
1.10 Behind the current Section 6.3 of the TMSA, new Sections 6.4, and 6.5 to
the TMSA shall be added; 'Schedule 6' referred to in such new Section 6.4 is
attached to this Amendment No. 3 as Annex 1.9:
6.4 Apceth shall target to maintain a sufficient stock level of material
essential for the manufacture of the Product other than the Supplied Material as
necessary to manufacture the amount of Batches forecasted under the then current
Forecast for the following [***]; as defined in more detail in Schedule 6
(“Critical Apceth Supplied Raw Material” ). On hand BBB-supplied critical raw
materials and hand inventory of Drug Product will be reported to BBB [***]. If
supply of APCETH-sourced material becomes a constraint,
apceth ./. BBB
Amendment No. 3 to the TMSA
Page 2

--------------------------------------------------------------------------------

Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.




APCETH will communicate and work with BBB to manage supplies in an appropriate
manner.
6.5 Apceth, acting in its own name and on behalf of BBB as an indirect
representative of BBB for customs purposes, will make all customs declarations
to the competent authorities for the import (release for fee circulation in the
EU) of the Supplied Material by BBB under this Agreement. Therefore, BBB ensures
that it will to best of its knowledge provide Apceth all necessary, correct and
complete information, including the declared value, required for the import of
the Supplied Materials.


1.11 In Section 11.1 of the TMSA, a new subsection (c) shall be added as
follows:
(c) [***]: One million (1,000,000) EUR.
1.12 Section 11.2 of the TMSA shall be replaced by the following revised Section
11.2:
11.2 Maintenance Fee. Effective following the Supply Initiation Date, BBB shall
pay to APCETH a maintenance fee to [***]. The Maintenance Fee for the [***].
Effective following the Extension Date, the [***] to be paid by BBB to APCETH
shall amount to [***]; provided, however, that
(i) the applicable Maintenance Fee for the calendar year [***]; and
(ii) prior to BBB’s exclusive access to [***].
1.13 Section 11.3 of the TMSA shall be replaced by the following revised Section
11.3:
11.3 Production Fees.
(a) The Production Fee for each Production Year shall represent the [***]. For
any Additional Batch, to the extent that a Production Scenario allows for
Additional Batches, the price per Additional Batch set forth in Section 3 of
Schedule 4 ("Additional Batch Price") shall apply.
(b) The respective (minimum) Production Fee shall be due and payable in [***],
where the Production Fee applicable to [***]. Any Additional Batch Prices will
be invoiced [***].
1.14 Section 11.8 of the TMSA shall be replaced by the following revised Section
11.8:
11.8 Invoice. APCETH will invoice BBB [***].


1.15 Section 16.2 of the TMSA, as last changed by Amendment No. 1 thereto, shall
be replaced with the following Section 16.2:
16.2 Indemnification of APCETH. BBB will indemnify APCETH, its Affiliates, its
approved subcontractors and its and their respective directors, officers,
employees, independent contractors, consultants and agents (the “APCETH
Parties”), and defend and hold each of them harmless, from and against any and
all Losses to the extent such Losses arise out of or result from any claim,
lawsuit or other action or threat by a Third Party arising out of: [***].
1.16 Schedule 1 of the TMSA shall be replaced by the updated Schedule 1 attached
hereto.
apceth ./. BBB
Amendment No. 3 to the TMSA
Page 3

--------------------------------------------------------------------------------

Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.




1.17 Schedule 2 shall be replaced by the updated Schedule 2 attached hereto.
1.18 Schedule 3 shall be replaced by the updated Schedule 3 attached hereto.
1.19 Except as expressly provided in Sections 1.1 through 1.18 of this Amendment
No. 3, all other terms, conditions and provisions of the TMSA shall continue in
full force and effect as provided therein.
2. Severability
If any provision of this Amendment No. 3 is or becomes invalid, either as a
whole or in part, this shall not affect the validity or enforceability of the
remainder of this Amendment No. 3 or the Agreement. The Parties agree to replace
the invalid provision by a provision which serves the purposes of this Amendment
No. 3 and the Agreement as closely as possible. The same shall apply to any
possible omission in this Amendment No. 3. If the defectiveness of a provision
is based on the determination of a certain level of performance or a certain
time (deadline or fixed date), the provision is deemed to have been agreed with
the level or time which comes as close as legally possible to the original level
or time.


(Signature page follows)
apceth ./. BBB
Amendment No. 3 to the TMSA
Page 4

--------------------------------------------------------------------------------

Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.




IN WITNESS WHEREOF, the Parties have caused this Amendment No. 3 to be executed
and delivered by their respective duly authorized officers


bluebird bio (Switzerland) GmbH   apceth Biopharma GmbH
Zug, 06-Mar-2020    Ottobrunn 05.03.2020
(Place, Date)    (Place, Date)




/s/ David Seeberger    /s/ Dusan Kosijer
Name: David Seeberger   Name: Dusan Kosijer
Title: Head of Finance, Europe   Title: CFO




Acknowledged as guarantor according
to Section 23.1 TMSA:
bluebird bio, Inc.
Cambridge, MA 06-Mar 2020
(Place, Date)




/s/ Jason Cole
Name: Jason Cole
Title: Chief Operating and Legal Officer






apceth ./. BBB
Amendment No. 3 to the TMSA
Page 5

--------------------------------------------------------------------------------

Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.




[***]
apceth ./. BBB
Amendment No. 3 to the TMSA
Page 6